Citation Nr: 0906647	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to November 
1971, which included service in Vietnam.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2008, the Board reopened a 
claim for service connection for residuals of a low back 
injury.  The Board remanded the issues of entitlement to 
service connection for residuals of a low back injury, 
service connection for tinnitus, service connection for 
hearing loss and service connection for PTSD to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi for additional development.  The RO in 
Huntington, West Virginia, granted service connection for 
PTSD and hearing loss, and denied service connection for 
residuals of a low back injury and tinnitus.  The case is now 
before the Board for final appellate consideration.

The RO in Huntington, West Virginia, has jurisdiction of the 
claims file.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the Veteran incurred or aggravated residuals 
of a low back injury during active duty.  

2.  The competent medical evidence of record does not 
demonstrate that the Veteran incurred or aggravated tinnitus 
during active duty.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a low back injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2005 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims (including entitlement to service connection for 
residuals of a low back injury on the merits) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, March 2005 
correspondence provided Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment reports.  The appellant has submitted 
private medical records and was afforded VA medical 
examinations in September 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Relevant law provides that at the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. § 1111 (West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a Veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Turning to the Veteran's low back claim, the Board finds that 
the presumption of soundness does not apply.  38 U.S.C.A. 
§ 1111.  The report of an April 1969 pre-induction 
examination includes an orthopedic consultation report.  The 
Veteran reported two years' history of aching low back pain 
with a possible jump injury.  An April 1970 letter from a 
private physician to the Selective Service System relates 
that the Veteran had a history of a back injury approximately 
three years earlier.  It was treated elsewhere and apparently 
consisted of a moderately severe strain of the lumbosacral 
area.  On current examination, the Veteran had slight 
lumbosacral tenderness and slight restriction of motion.  

The Veteran's post-service medical records also weigh against 
the presumption of soundness.  A May 1987 private medical 
record refers to a pre-service back injury in 1969, and an 
August 1993 private medical record refers to an injury 
incurred while jumping hurdles in high school.  

The Veteran's actual service treatment records do not show 
aggravation of the low back condition.  The Veteran 
complained of low back pain in January and May 1971.  The May 
1971 treatment report provides that he had a 3-year history 
of low back pain.  In June 1971, the Veteran was placed on 
profile due to an acute back strain.  The report of the 
Veteran's November 1971 separation medical examination 
provides that his spine was normal on clinical evaluation, 
and identifies no pertinent defects or diagnoses.  

The report of an August 2008 VA examination provides that the 
examiner extensively reviewed the Veteran's claim file.  The 
report sets forth the relevant medical history, including 
that the Veteran injured his back jumping out of a helicopter 
in Vietnam.  The report provides the results of current 
examination.  The assessment was ankylosing spondylitis.  

The examiner expressed the opinion that it was less likely 
than not that the Veteran's current low back pain was related 
to an event or incident during service.  The examiner 
explained that ankylosing spondylitis was an autoimmune 
disorder.  It could not be caused by a traumatic event.  It 
could be exacerbated by a traumatic event.  However, in the 
claims file the Veteran had described a previous traumatic 
event that had exacerbated the problem.  The examiner further 
noted that ankylosing spondylitis was typically exacerbated 
by a lumbar spine fracture, which was not documented in the 
[service treatment records] in the claims file.  

As noted earlier, private medical records reflect complaints 
of low back pain during the post-service period.  However, 
these records are simply negative for any medical evidence, 
findings or opinions that the Veteran aggravated his low back 
condition during active duty.  

The Board recognizes the Veteran's contentions that he 
incurred or aggravated his low back condition during active 
duty  These assertions do not support his claims.  A 
layperson is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as a medical diagnosis or an opinion as to 
the etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, the Veteran's assertions 
cannot constitute competent medical evidence that he incurred 
or aggravated a low back condition during his active duty. 

Turning to the Veteran's claim for tinnitus, his service 
treatment records are negative for complaints, symptoms, 
findings or diagnoses related to tinnitus.  

The report of an August 2008 VA examination provides that the 
examiner reviewed the Veteran's claims file and medical 
records, and reviews the relevant medical history and 
complaints.  The Veteran reported that his tinnitus started 
about 7-10 years earlier.  The Veteran's noise exposure 
consisted of combat noise in Vietnam and 15 years post-
service employment in a furniture factory.  The pertinent 
diagnosis was hearing within normal limits through 2000 Hz, 
sloping to a mild sensorineural hearing loss, left ear, and a 
moderate sensorineural hearing loss, right ear.  The examiner 
referred to the Veteran's 15-year history of working at a 
furniture store (sic) and his report that his tinnitus began 
during the last 10 years.  As a result, it was not likely 
that the Veteran's tinnitus was the result of acoustic trauma 
while on active duty but was more likely the result of 
acoustic trauma as a civilian.  

The Board also finds it significant that the Veteran's 
earliest complaints of tinnitus are dated many years after 
his separation from active duty.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The Board recognizes that if a Veteran engaged in combat with 
the enemy during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in service, such 
satisfactory lay or other evidence of service incurrence if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008).  In this case, the 
evidence reflects that the Veteran did engage in combat with 
the enemy, and therefore noise exposure can be presumed.  
However, the August 2008 VA opinion before the Board 
constitutes clear and convincing evidence that the Veteran's 
current tinnitus was more likely related to post-service 
industrial noise exposure.  Accordingly, the presumption set 
forth at 38 U.S.C.A. § 1154(b) does not apply to the 
Veteran's claim.

The Board also recognizes the Veteran's assertions that he 
has tinnitus due to noise exposure during active duty.  As a 
layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or an opinion as to the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra. See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, his own 
contentions do not constitute competent medical evidence for 
VA purposes.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for residuals of a low 
back injury or tinnitus.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


